t c summary opinion united_states tax_court larry joe mills petitioner v commissioner of internal revenue respondent docket no 7036-02s filed date larry joe mills pro_se donald e edwards for respondent dean special_trial_judge this case was heard under the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated all other section references are to the internal_revenue_code in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for the issues for decision are whether petitioner may deduct the federal_income_tax withheld from a distribution from an individual_retirement_account ira and whether petitioner is liable for the 10-percent additional tax on an early distribution from a qualified_retirement_plan the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in jennings oklahoma background in petitioner rolled over an amount from hi sec_401 profit sharing plan at moore corporation into an ira a qualified_retirement_plan at payne county bank pcb in perkins oklahoma on date the district_court in and for lincoln county state of oklahoma issued a qualified_domestic_relations_order qdro in the case of alvetta j mills v larry j mills the qdro ordered pcb to segregate for the benefit of alvetta mills the alternate_payee the sum of dollar_figure along with the interest accruing between date until the date of distribution petitioner signed on date an ira distribution form containing several sections including ira owner information distribution reason payment information and withholding election in the distribution reason section box number was checked for premature_distribution under and no other exceptions apply under withholding election the box was checked for i elect to have federal_income_tax withheld from my ira distribution withholding the amount of dollar_figure is listed in the payment information section as the amount of federal_income_tax withheld and the net distribution is listed as dollar_figure on date pursuant to the terms of the qdro dollar_figure was distributed from petitioner's ira at pcb to his former wife at the same time the balance of the ira dollar_figure was distributed to petitioner as described above petitioner was not yet years old at the time of the distribution pcb issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a gross and taxable_distribution of dollar_figure and federal_income_tax withheld of dollar_figure petitioner filed his federal_income_tax return for in which he reported the distribution of dollar_figure as income on line 15b petitioner however deducted on line penalty on early withdrawal of savings dollar_figure and failed to report any amount in the other taxes section on line of his return tax on iras other retirement plans and msas attach form_5329 if required form_5329 is for reporting additional taxes on qualified_plans including iras and other tax-favored accounts respondent determined in the notice_of_deficiency that petitioner is liable for the additional tax on an early distribution from a qualified_retirement_plan petitioner believes that the additional tax on early distributions is not applicable in this case because he believes his distribution of dollar_figure was forced under his wife's qdro the deduction of federal withholding_tax discussion1 sec_62 allows deductions under sec_165 from gross_income for amounts forfeited to a bank mutual_savings_bank savings and loan association building and loan association cooperative_bank or homestead association as a penalty for premature withdrawal of funds the federal_income_tax withheld from petitioner's ira distribution is not an amount forfeited to a bank or other financial_institution as a penalty the court notes that petitioner also claimed a credit for federal withholding_tax of dollar_figure on line of his federal_income_tax return that amount represents the sum of the amounts reported on petitioner's form_w-2 wage and tax statement of dollar_figure and the amount reported on his form 1099-r distribution sec_1because the issues in this case are not factual but are instead legal sec_7491 does not apply from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc issued by pcb that shows federal_income_tax withheld of dollar_figure what petitioner did was to claim a deduction and a withholding credit for the same dollar_figure petitioner properly reported the amount as federal_income_tax withheld the court concurs in respondent's determination that the deduction of the dollar_figure as an amount forfeited as a penalty to a bank is improper additional tax on early distributions sec_72 provides for the imposition of a 10-percent additional tax on early distributions from qualified_retirement_plans with certain exceptions petitioner testified that he received the distribution of dollar_figure in upon the oral advice of a bank employee if he was going to make the qdro distribution to his wife she said you have to take it all out you can't take a part of it out without borrowing the money to replace it back unfortunately for petitioner he relied on bad advice even if the advice were true however the operative provision offers him no relief sec_72 provides that the additional tax on early distributions shall not apply to certain types of distributions one type of distribution that is not subject_to the additional tax is payments to alternate payees pursuant to qualified_domestic_relations_order sec_72 under this provision a distribution to an alternate_payee under a qdro is excepted from the additional tax on early distributions sec_402 provides that an alternate_payee who is the spouse or former spouse of the plan participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 therefore a distribution made to such an alternate_payee under a qdro will be taxable to that alternate_payee and not to the plan participant because sec_402 treats the alternate_payee as the distributee but it is not the distribution to his wife the alternate_payee that is under consideration here the distribution in dispute is the distribution to petitioner himself petitioner is a distributee the plan participant or beneficiary who under the plan is entitled to receive the distribution see 97_tc_51 estate of machat v commissioner tcmemo_1998_154 smith v commissioner tcmemo_1996_292 as petitioner is not an alternate_payee he may not look to sec_72 for relief it does not appear that any of the statutory exceptions to the application of sec_72 apply in this case and petitioner has not suggested otherwise the court concurs in respondent's determination that petitioner is subject_to the 10-percent additional tax on an early distribution from a qualified_retirement_plan reviewed and adopted as the report of the small_tax_case division for respondent decision will be entered
